     Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 1 of 7. PageID #: 10706




                UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO
                      EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS,                 Case No. 1:19-cv-145
LLC,

       Plaintiff,                        Judge: Dan Aaron Polster

v.

SOUTHERN UNIVERSITY OF
OHIO, LLC, et al,
       Defendant(s).



       THE STATE OF NEVADA, COMMISSION ON POSTSECONDARY
        EDUCATION’S GOOD FAITH LIMITED OBJECTION TO THE
      RECEIVER’S SALE OF THE ART INSTITUTE OF LAS VEGAS, LLC

     Comes now, the State of Nevada, Commission on Postsecondary Education

(“Commission”), through its attorney of record, State of Nevada Attorney General

AARON FORD, through his Deputy, Deputy Attorney General Robert A.

Whitney, and hereby files its Good Faith Limited Objection to the Receiver’s Sale

of the Art Institute of Las Vegas, LLC (“Objection”).

                                         I.
                                       FACTS

     1. On July 15, 2019, Receiver Mark Dottore filed his Emergency Motion for

        an Order Authorizing the Sale of Substantially all of the Assets of the Art


                                         1
Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 2 of 7. PageID #: 10707



   Institute of Las Vegas LLC, Free and Clear of All Liens, Encumbrances,

   Claims and other Interests (with Certain Exceptions) and for Transfer of the

   Interests of Unpaid Holders of Interests to the Proceeds of the Sale

   (“Emergency Motion”). ECF # 390.

2. An Asset Purchase Agreement (“APA”) was filed as an attachment to the

   Emergency Motion.

3. Page 13 of the Emergency Motion provided for the filing of objections to

   the sale of the Art Institute of Las Vegas, LLC.

4. Mark Dottore (hereinafter “Receiver”), filed his Motion for an Order

   Expediting Consideration of and Shortening the Notice and Objection

   Periods for the Emergency Motion (“Motion for Order”) on July 15, 2019.

   ECF # 391.

5. The Court granted Receiver’s Motion for Order on July 16, 2019. ECF #

   392.

6. The Court’s Order (ECF # 392) allowed for good faith objections to

   Receiver’s Emergency Motion to be filed on or before July 23, 2019, 5:00

   p.m.

7. The Commission is the designated State Approving Agency (“SAA”) for

   purposes of assuming responsibilities delegated under 38 U.S.C. chapter 36,




                                     2
   Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 3 of 7. PageID #: 10708



       which includes approving courses of education for veterans. See 38 CFR §

       21.4150; NAC 394.375.

                                          II.

                                    OBJECTION

             The Commission has a limited objection to the sale of the Art Institute

of Las Vegas, LLC, because it appears that the parties to the APA have agreed to

limit liabilities so that there may be no actual party liable for possible violations of

Nevada Revise Statute (“NRS”)/ Nevada Administrative Code (“NAC”) Chapter

394 if the violations occurred prior to April 1, 2019 after the Art Institute of Las

Vegas, LLC is sold and the receivership in this case ends. In particular, Section

2.2 and 5.3 of the APA divides up the liabilities of the Buyer and Seller, and make

Seller responsible for liabilities prior to April 1, 2019. The Seller, pursuant to the

APA, pages one and Section 3.1 page 14 apparently is the Art Institute of Las

Vegas, LLC.

      Once the sale of the Art Institute of Las Vegas, LLC is completed it is the

Commission’s understanding that the receivership will cease to exist soon after the

sale, along with Seller the Art Institute of Las Vegas, LLC. If that happens there

apparently would be no actual party liable for actions by the Art Institute of Las

Vegas, LLC, that occurred prior to April 1, 2019, which could have violated

NRS/NAC Chapter 394, as the Art institute of Las Vegas, LLC, would no longer



                                           3
   Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 4 of 7. PageID #: 10709



exist, and as the APA limits the purchaser’s liability to actions that occurred after

April 1, 2019. Pursuant to NRS 394.520(1) students have until either one year

after the last date of the student’s last date of attendance or the date on which the

particular damage occurred (whichever is later) to file a complaint with the

Commission’s Administrator if a student is claiming he or she was damaged as a

result of a licensed postsecondary educational institution’s actions that violated

NRS 394.383-NRS 394.560 or NAC Chapter 394.300-394.685.

      It is possible that the Art Institute of Las Vegas, LLC committed a violation

of NRS 394.383-NRS 394.560 or NAC Chapter 394.300-394.685 and caused one

of its students or former students damage. If this indeed turns out to be the case

and the violation that caused the student or former student damage occurred prior

to April 1, 2019 then there apparently would be no way to address the violation

after the Art Institute of Las Vegas, LLC, was sold and the receivership ended.

      As noted above, the Commission is the SAA for the purpose of approving

courses for veterans. Additionally, pursuant to 38 CFR § 21.4209(f), records and

accounts must be kept by a school/institution approved to teach veteran approved

courses for at least three years following the end of the enrollment period. Another

duty of the Commission is that it performs audits of school records of institutions

with approved to teach courses for veterans, and during the audits the Commission

would look for errors or mistakes, such as overpayments.



                                         4
   Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 5 of 7. PageID #: 10710



      Pursuant to 38 CFR § 21.4009(f), a school that has been approved to teach

courses for veteran’s would not be relieved of liability in certain circumstances.

Thus, it is conceivable that the Commission could be auditing records of student

veterans in possession of Buyer institution and find an error or mistake by the Art

Institute of Las Vegas, LLC, which occurred prior to April 1, 2019. However, as

noted above, the APA purports to limit liability of the Buyer institution, and it

appears that liability of the Art Institute of Las Vegas, LLC, may end when the

receivership ends.   Such a lack of liability could conceivably result in the

Commission being required to suspend the Buyer institution pursuant to 38 CFR §

21.4259.




///

///

///



                                        5
   Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 6 of 7. PageID #: 10711



      The Commission does not want to hold up the sale of the Art Institute of Las

Vegas LLC, but it objects to any provision in the APA that would in fact prevent

any recovery pursuant to NRS 394.520 for violations of NRS 394.383-NRS

394.560 or NAC Chapter 394.300-394.685, or for any recovery for potential

violations of 38 CFR § 21.4009(f) if the Art Institute of Las Vegas, LLC, was sold

and the receivership subsequently ended.

   Dated: July 23, 2019.

                                     AARON FORD
                                     Attorney General

                               By: /s/ Robert A. Whitney
                                     ROBERT A. WHITNEY
                                     Deputy Attorney General
                                     Nevada Bar No. 8726
                                     Office of Nevada Attorney General
                                     555 East Washington Ave., Ste. 3900
                                     Las Vegas, NV 89101
                                     (702) 483-3104
                                     rwhitney@ag.nv.gov

                                     Attorney for State of Nevada,
                                     Commission on Postsecondary
                                     Education




                                           6
Case: 1:19-cv-00145-DAP Doc #: 396 Filed: 07/23/19 7 of 7. PageID #: 10712




                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 23rd day of

  July,    2019 a copy of the foregoing THE STATE OF NEVADA,

  COMMISSION ON POSTSECONDARY EDUCATION’S GOOD FAITH

  LIMITED OBJECTION TO THE RECEIVER’S SALE OF THE ART

  INSTITUTE OF LAS VEGAS, LLC was filed electronically. Notice of

  this filing will be sent by operation of the Court’s electronic filing

  system to all parties indicated on the electronic filing receipt.

  Parties may access this filing through the Court’s system.



                           /s/ Marilyn Millam
                           An employee of the Office of the
                           Nevada Attorney General




                                    7
